PER CURIAM:
On March 15, 1984, claimant was driving on Route 25 in Nitro, Kanawha County, West Virginia, when he struck a pothole. His vehicle, a 1977 Chevrolet Van, sustained damage in the amount of $75.35. Claimant testified that he saw the pothole prior to striking it, but could not avoid it because there was oncoming traffic. He stated that he travelled Route 25 about once a week. Claimant knew the pothole had been there, but added that it had been filled the last time prior to March 15 that he had travelled Route 25.
The State is neither an insurer nor a guarantor of the safety of travellers on its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order for respondent to be found liable for the damage incurred, there must be proof of actual or constructive notice of the defect in question and sufficient time to correct it. The Court finds that claimant did not meet this burden of proof and must therefore deny the claim.
Claim disallowed.